[Cite as State v. Gray, 2014-Ohio-1476.]


                                    IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                    TRUMBULL COUNTY, OHIO


STATE OF OHIO,                                   :         MEMORANDUM OPINION

                 Plaintiff-Appellee,             :
                                                           CASE NO. 2014-T-0008
        -vs-                                     :

ROOSEVELT D. GRAY,                               :

                 Defendant-Appellant.            :


Criminal Appeal from the Trumbull County Court of Common Pleas.
Case No. 93 CR 112.

Judgment: Appeal dismissed.

Dennis Watkins, Trumbull County Prosecutor, Administration Building, Fourth Floor,
160 High Street, N.W., Warren, OH 44481-1092 (For Plaintiff-Appellee).

Andrea L. Reino, The Law Offices of Andrea L. Reino, 602 Main Street, Suite 1005,
Cincinnati, OH 45202 (For Defendant-Appellant).



TIMOTHY P. CANNON, P.J.

        {¶1}     On February 12, 2014, appellant, by and through counsel, filed his notice

of appeal from a January 9, 2014 judgment entry issued by the Trumbull County Court

of Common Pleas. The appealed judgment denies appellant’s post-sentencing motion

to withdraw his guilty plea.

        {¶2}     App.R. 4(A) states in part: “A party shall file the notice of appeal required

by App.R. 3 within thirty days of the later of entry of the judgment or order appealed.”
       {¶3}   In this case, appellant’s notice of appeal was due by February 10, 2014,

which was not a holiday or a weekend. However, the notice was not filed until February

12, 2014. In addition, the trial court docket reflects that the parties were served with a

copy of the appealed judgment within the three-day time period in Civ.R. 58(B).

       {¶4}   App.R. 5(A) states, in relevant part:

              (1) After the expiration of the thirty day period provided by App.R.
              4(A) for the filing of a notice of appeal as of right, an appeal may be
              taken by a defendant with leave of the court to which the appeal is
              taken in the following classes of cases:

              (a) Criminal proceedings;

              (b) Delinquency proceedings; and

              (c) Serious youthful offender proceedings.

              (2) A motion for leave to appeal shall be filed with the court of
              appeals and shall set forth the reasons for the failure of the
              appellant to perfect an appeal as of right. Concurrently with the
              filing of the motion, the movant shall file with the clerk of the trial
              court a notice of appeal in the form prescribed by App.R. 3 and
              shall file a copy of the notice of the appeal in the court of appeal. *
              * *.

       {¶5}   In the present case, appellant has neither complied with the thirty-day rule

set forth in App.R. 4(A) nor sought leave to appeal.          Thus, this court is without

jurisdiction to consider the appeal.

       {¶6}   Based upon the foregoing analysis, the appeal is hereby sua sponte

dismissed as being untimely.

       {¶7}   Appeal dismissed.


DIANE V. GRENDELL, J.,

COLLEEN MARY O’TOOLE, J.,

concur.


                                             2